                 Case 1:17-cr-00631-PAE Document 179
                                                 180 Filed 06/03/20
                                                            06/05/20 Page 1 of 1
                                                  U.S. Department of Justice
        [Type text]
                                                             United States Attorney
                                                             Southern District of New York

                                                            The Silvio J. Mollo Building
                                                            One Saint Andrew’s Plaza
                                                            New York, New York 10007




                                                             June 3, 2020



        BY ECF AND EMAIL

        The Honorable Paul A. Engelmayer
        United States District Judge
        Southern District of New York
        Thurgood Marshall United States Courthouse
        40 Foley Square
        New York, New York 10007

                Re:     United States v. Michael Adjei, 17 Cr. 631 (PAE)

        Dear Judge Engelmayer:

                The Government writes, with the consent of counsel for Mr. Adjei, to request that the Court
        adjourn the violation hearing in the above-captioned matter, currently scheduled for June 9, 2020
        at 10:00, to August 13, 2020 at 11:00 a.m., which time the parties understand is convenient for the
        Court.

               An adjournment would allow the parties to continue negotiating a resolution to this matter
        and avoid unnecessary travel and meetings during the ongoing Covid-19 pandemic.


                                                             Respectfully submitted,

                                                             GEOFFREY S. BERMAN
                                                             United States Attorney
GRANTED. The conference is adjourned to
August 13, 2020 at 11:00 a.m. The Clerk of           By:     /s/
Court is requested to terminate the motion at                Sheb Swett
Dkt. No. 179.                                                Assistant United States Attorney
                                                             Southern District of New York
                                                             (212) 637-6522



                                                               cc:        Jeremy Schneider (by ECF)
